DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-17, 19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fettke (US 3,472,274).
Regarding Claim 14, Fettke discloses a hydraulic control unit (Col 1, lines 19-25; the recitation “for an automatic transmission of a motor vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  The unit comprising: 

a valve cover (43) partially closing the valve bush (at the right end as seen in Figure 4) on an end face (the right end of 24); 
a valve slide (34) guided within the valve bush (24) in a longitudinal direction (right and left as seen in the orientation of Figure 4); 
a housing part (13) comprising a recess (14 and 22; see Annotated Figure A) matching an external contour of the valve bush (Figure 4); 
an intermediate plate (see Annotated Figure A) partially covering the valve cover (see Annotated Figure A) and forming a counter support for the valve cover (see Annotated Figure A); and 
a spring (67) arranged within the valve bush (24) for preloading the valve slide (34) in a starting position, 
wherein the valve bush (24), the valve cover (43), the valve slide (34), and the spring (67) are inserted into the recess (see Annotated Figure A) of the housing part (13) and form a hydraulic valve (Col 1, lines 19-25), 
wherein the valve bush (24) forms an inlet (through 41) for hydraulic fluid into the hydraulic valve (Col 5, line 70), 
wherein the valve cover (43) forms an outlet (through 44) for hydraulic fluid out of the hydraulic valve (Figure 4), 
wherein the housing part (13) forms a duct (within 14) for feeding hydraulic fluid to the inlet (41) in the valve bush (24), and 
wherein the intermediate plate (see Annotated Figure A) forms a duct (see Annotated Figure A) for discharging hydraulic fluid out of the outlet (through 44) of the valve cover (43).  

    PNG
    media_image1.png
    746
    1214
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 15, Fettke discloses where the recess (see Annotated Figure A) is a stepped bore comprising two bore steps (see Annotated Figure A); each of the two bore steps (see Annotated Figure A) is designed to match a respective one of two valve collars (see Annotated Figure A) of the valve bush (24); and bore lengths (of the housing recess bores) of the two bore steps (see Annotated Figure A) are matched to each other such that the valve bush (24) is insertable into the stepped bore so that, initially, only the valve collar with a greater outer diameter (the right one as seen in the orientation of the Annotated Figure A) comes into contact with the respective stepped bore (see Annotated Figure A).  
Regarding Claim 16, Fettke discloses where the hydraulic valve (Figure 4) is either a volumetric flow rate control valve or a pressure control valve (Col 8, lines 65-71 discloses a pressure control valve).  
Regarding Claim 17, Fettke discloses where the hydraulic valve is a pressure reduction valve (Col 8, lines 65-71 discloses a pressure reduction valve).
Regarding Claim 19, Fettke discloses where the valve cover (43) is formed as a separate component from the valve bush (24); and the valve cover (43) is fastened to an end face (to the right side as seen in Figure 4) of the valve bush (24) in a force-locking manner by an interference fit (Figure 4).  
Regarding Claim 23, Fettke discloses where the spring (67) exerts a restoring force onto the valve slide (34) such that the valve cover (43) and the valve bush (24) are sealed with respect to the intermediate plate (see Annotated Figure A) in a longitudinal direction (Figures 2 and 4) of the hydraulic valve (Figures 2 and 4).  
Regarding Claim 24, Fettke discloses where fluid fed to the hydraulic valve (Col 5, line 70) exerts a force onto the valve slide (34) such that the valve cover (43) and the valve bush (24) are sealed with respect to the intermediate plate (see Annotated Figure A) in a longitudinal direction of the hydraulic valve (see Annotated Figure A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettke (US 3,472,274) in view of Hammer (US 3,626,474).
Regarding Claim 18, Fettke discloses where the valve cover (43) is formed as a separate component from the valve bush (Figure 4); but fails to expressly disclose where the valve bush comprises a rim, the valve cover fastened to an end face of the valve bush in a form-locking manner with the rim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fettke to incorporate the teachings of Hammer to provide for where the valve bush comprises a rim, the valve cover fastened to an end face of the valve bush in a form-locking manner with the rim.  Doing so would be combining prior art elements according to known methods (connecting a valve bushing with a valve cover) to yield predictable results (to secure the valve and contain the valve slide within the valve bushing).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettke (US 3,472,274) in view of Steele, Jr (US 4,085,775) in further view of Johnson et al (US 2014/0264133).
Regarding Claim 20, Fettke discloses where the valve cover (43) is formed as a separate component from the valve bush (24) but fails to expressly disclose where the valve cover and the valve bush are made of plastic; and the valve cover and the valve bush are bonded to each other or connected to each other by an inertia weld.  
Steele, Jr teaches a valve with a valve cover (11A) and a valve bush (46) where the valve cover (11A) and the valve bush (46) are made of plastic (Col 2, line 67-Col 3, line 11); and the valve cover and the valve bush are bonded to each other or connected to each other by a weld (Col 2, line 67-Col 3, line 11), but is moot to the weld being an inertia weld.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the valve cover and the valve bush of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Johnson et al teach a valve (Figure 4) with valve components connected via an inertia weld (paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fettke, as modified by Steele, Jr to incorporate the teachings of Johnson et al to provide for an inertia weld.  Doing so would be use of a known technique to improve similar devices (inertia welding of valve components) in the same way (to join two valve components together).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Fettke (US 3,472,274).
Regarding Claim 21, Fettke discloses all essential elements of the current invention as discussed above except where the valve cover is integrally formed with the valve bush. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where the valve cover is integrally formed with the valve bush, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 22, Fettke discloses all essential elements of the current invention as discussed above except where the housing part forms a stop, and the valve slide impacts the stop such that an annular gap always exists between the valve slide and the valve bush.  
In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Friedmann et al (US 6,358,181) in view of Fettke (US 3,472,274).
Regarding Claims 25 and 26, Friedmann et al discloses a motor vehicle (Col 2, lines 14-17) with an automatic transmission (Col 2, lines 14-17) comprising a hydraulic control unit (Col 2, lines 14-17), but does not expressly disclose where the hydraulic control unit is of Claim 14.
Fettke teaches the hydraulic control unit of Claim 14, as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedmann et al to incorporate the teachings of Fettke to provide for the hydraulic control unit of Claim 14.  Doing so would be combining prior art elements according to known methods (the hydraulic control unit of Fettke with the system of Friedmann et al) to yield predictable results (to control the vehicle and it’s transmission).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sobieszek et al (US 2017/0261118).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753